     Case 1:20-cv-01372-NONE-BAM Document 11 Filed 12/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MARIE ENCAR ARNOLD,                                 No. 1:20-cv-01372-NONE-BAM
12                       Plaintiff,                       ORDER REQUIRING PLAINTIFF TO FILE
                                                          REVISED LONG FORM IN FORMA
13            v.                                          PAUPERIS APPLICATION
14    NATIONAL AERONAUTICS AND                            THIRTY-DAY DEADLINE
      SPACE ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff Marie Encar Arnold (“Plaintiff”), proceeding pro se in this civil matter, initiated
19   this action on September 28, 2020. (Doc. 1).
20          On November 10, 2020, the assigned magistrate judge issued findings and
21   recommendations recommending that plaintiff’s applications to proceed without prepayment of
22   fees and costs be denied and that plaintiff be required to pay the $400.00 filing fee in full to
23   proceed with this action. (Doc. 7.) Those findings and recommendations were served on plaintiff
24   and contained notice that any objections thereto were to be filed within fourteen (14) days after
25   service. Plaintiff filed objections on November 23, 2020. (Doc. 8.)
26          In her objections, plaintiff mentions that she was placed more than $1,800 in debt when
27   she moved into a new apartment in August 2020. (Doc. No. 8 at 2.) Plaintiff does not, however,
28   explain whether or not she has paid off that debt or how much she pays toward that debt monthly.
                                                        1
     Case 1:20-cv-01372-NONE-BAM Document 11 Filed 12/14/20 Page 2 of 2


 1   Plaintiff also mentions in her objections that she was granted a fee waiver in an appeal she filed in

 2   the “Ninth District,” in a case entitled “Arnold v. Metlife.” (Id.) The court located a case by that

 3   name pending before the Ninth Circuit Court of Appeals and has examined the fee waiver

 4   application filed therein, which is judicially noticeable. (See Appellant’s Amended NOA and

 5   motion to proceed In Forma Pauperis, Arnold v. Metlife, No. 20-17121 (9th Cir. Mar. 23, 2020),

 6   Doc. No. 2; granted May 15, 2020, Doc. No. 9.) There appear to be notable differences between

 7   plaintiff’s motion filed in Arnold v. Metlife and her pending fee waiver application filed in this

 8   case. Most critically, in Arnold v. Metlife, plaintiff did not disclose that she receives $946.00

 9   monthly in Social Security income related to her two daughters. That additional income arguably

10   justifies a different result than reached by the Ninth Circuit in Arnold v. Metlife. However, in an

11   abundance of caution, the court will allow plaintiff one last opportunity to present her full

12   financial picture for the court’s consideration. Plaintiff is advised to take care to be as accurate

13   and complete as possible with respect to all of her sources of income, all of her expenses, and all

14   her outstanding debts.

15          If plaintiff fails to return a revised long form application (AO 239) in accordance with the

16   deadline set forth below, the court will rule on the pending findings and recommendations based

17   on the present record.

18          For the reasons set forth above:

19          1. The Clerk of the Court is directed to forward a blank copy of the “Long Form” fee

20               waiver application (AO 239) to plaintiff;
21          2. Within thirty (30) days of the date of this order, plaintiff shall either: (a) complete and

22               file the Long Form application; or (b) pay the $400 filing fee;

23          3. If plaintiff fails to comply with this order, the court will rule on the pending findings

24               and recommendations based on the present record.

25   IT IS SO ORDERED.
26
        Dated:     December 11, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28
                                                        2
